     Case 3:18-cv-01979-DMS-MDD Document 110 Filed 11/23/18 PageID.7431 Page 1 of 5




1      JOSEPH H. HUNT
       Assistant Attorney General
2
       WILLIAM C. PEACHEY
3      Director
4
       SARAH B. FABIAN
5      Senior Litigation Counsel
6      JOSHUA S. PRESS
7      Trial Attorney
8      NICOLE N. MURLEY
       Trial Attorney
9      United States Department of Justice
10     Civil Division
       Office of Immigration Litigation
11     District Court Section
12     P.O. Box 868, Ben Franklin Station
       Washington, DC 20044
13     Telephone: (202) 616-0473
       Facsimile: (202) 305-7000
14     e-Mail: nicole.murley@usdoj.gov
15
       Attorneys for Defendants
16
17
                          UNITED STATES DISTRICT COURT
18                      SOUTHERN DISTRICT OF CALIFORNIA
19                             SAN DIEGO DIVISION

20
        STATE OF WASHINGTON, et al.,         Case No. 18-cv-1979 DMS
21
22            Plaintiffs,                     DEFENDANTS’ MOTION
                                              TO EXTEND TIME TO
23            v.                              FILE ANSWER OR
                                              OTHERWISE RESPOND
24      UNITED STATES OF
25      AMERICA, et al.,                      Judge: Hon. Dana M. Sabraw
26            Defendants.
27
28


                                                              3:18-cv-1979-DMS
     Case 3:18-cv-01979-DMS-MDD Document 110 Filed 11/23/18 PageID.7432 Page 2 of 5




1            Defendants respectfully move to extend by an additional 45 days the deadline
2 for filing an answer or otherwise respond to the Plaintiffs’ complaint. See Fed. R.
3      Civ. P. 12(a)(2); ECF No. 1. The requested 45-day extension would make
4      Defendants’ answer or response due on Thursday, January 10, 2018, and would not
5      require the Court to adjust any other previously established deadlines. On Tuesday,
6      November 20, 2018, Defendants’ counsel contacted Plaintiffs’ counsel by e-mail to
7      ascertain their position on Defendants’ motion, indicating Defendants’ request was
8      motivated by the concern that Defendants focus their time and efforts on
9      coordinating and implementing the Court’s ordered settlement implementation
10     efforts in the related cases of Ms. L. v. ICE, No. 18-cv-428 (S.D. Cal.) and M.M.M..
11     v. Sessions, No. 18-cv-1835 (S.D. Cal.), as well as reunifying families in accordance
12     with the preliminary-injunction order in Ms. L. Plaintiffs indicated that “[t]he States
13     do not oppose the request for an additional 45 days to answer the complaint,
14     provided that this fourth extension is the government’s final enlargement of time
15     for answering. Absent such assurances, the States oppose the request.”
16           A 45-day extension is warranted. Defendants are implementing the
17     settlement agreement in accordance with the Court’s recent order granting final
18     approval of the class action settlement. See Ms. L., ECF No. 321. Those efforts
19     include providing procedures to many class members. Defendants also continue to
20     implement the preliminary injunction in Ms. L., including by reunifying families
21     within the United States, reunifying families in their countries of origin, and
22     otherwise addressing matters of implementation. See Ms. L., ECF No. 189. As part
23     of these efforts, and in addition to the central tasks of settlement implementation
24     and family reunification, Defendants’ counsel regularly confers with Plaintiffs’
25     counsel in M.M.M. and Ms. L., provides Plaintiffs’ counsel with weekly data
26     productions and information exchanges, and provides this Court with weekly status
27     reports regarding the ongoing reunification efforts. See, e.g., Ms. L., ECF No. 238.
28


                                                                         3:18-cv-1979-DMS
     Case 3:18-cv-01979-DMS-MDD Document 110 Filed 11/23/18 PageID.7433 Page 3 of 5




 1           These efforts bear directly on this case, and confirm why a further extension
 2 is warranted. The Plaintiff States raise claims that are the same as, or derivative of,
 3 the Plaintiffs in Ms. L. and M.M.M. The parties here should therefore share the same
 4 interest in reunifying families rather than expending resources on litigation that may
 5 deleteriously impact or slow down those reunification efforts. Indeed, it would
 6 make little sense to put the Plaintiff States’ claims on a faster track than the
 7 individual persons on whose behalf the States are ostensibly interested in litigating.
 8           For these reasons, in the interests of proceeding with this litigation in the
 9     most orderly and efficient manner possible, the Court should grant Defendants’
10 motion to extend the time period for Defendants to answer or otherwise respond to
11 Plaintiffs’ complaint. A draft proposed order accompanies this filing.
12                                     CONCLUSION
13           For the reasons stated above, the Defendants respectfully request that the
14     Court extend the deadline for their answer or otherwise respond to the Plaintiffs’
15     complaint by 45 days, through Thursday, January 10, 2018.
16
17     Dated: November 23, 2018              Respectfully submitted,
18
                                             JOSEPH H. HUNT
19                                           Assistant Attorney General
20                                           WILLIAM C. PEACHEY
21                                           Director
22                                           SARAH B. FABIAN
                                             Senior Litigation Counsel
23
24                                           JOSHUA S. PRESS
                                             Trial Attorney
25
                                         By: s/ Nicole N. Murley
26                                          Nicole N. Murley
27                                          Trial Attorney
                                            United States Department of Justice
28                                          Civil Division


                                           -2-                         3:18-cv-1979-DMS
     Case 3:18-cv-01979-DMS-MDD Document 110 Filed 11/23/18 PageID.7434 Page 4 of 5




1                                        Office of Immigration Litigation
                                         District Court Section
2                                        P.O. Box 868, Ben Franklin Station
                                         Washington, DC 20044
3                                        Tel: (202) 616-0473
4                                        Fax: (202) 305-7000
                                         e-Mail: nicole.murley@usdoj.gov
5                                        Attorneys for Defendants
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -3-                      3:18-cv-1979-DMS
     Case 3:18-cv-01979-DMS-MDD Document 110 Filed 11/23/18 PageID.7435 Page 5 of 5




 1                             CERTIFICATE OF SERVICE
 2     Case No. 3:18-cv-1979-DMS
 3        I hereby certify that I am over the age of 18 and not a party to the above-titled
 4 action. I am employed as a Trial Attorney at the United States Department of
   Justice, Office of Immigration Litigation, District Court Section. My business
 5 address is P.O. Box 868, Ben Franklin Station, Washington, DC 20044.
 6        On November 23, 2018, I served this DEFENDANTS’ MOTION TO
 7 EXTEND     TIME TO FILE ANSWER OR OTHERWISE RESPOND, on each
   person or entity named below by uploading an electronic version of this document
 8 to the Court’s ECF system.
 9        I declare under penalty of perjury under the laws of the United States of
10 America that the following is true and correct.
11          Executed on November 23, 2018, at Washington, D.C.
12
                                         By: s/Nicole N. Murley
13                                          NICOLE N. MURLEY
                                            Trial Attorney
14                                          United States Department of Justice
15                                          Civil Division
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                      3:18-cv-1979-DMS
